DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 11 is objected to because of the following informalities (line 9):  
11. (Currently Amended) A semiconductor device, comprising: 
a substrate having an isolation structure therein; and TSMCP885USA App. No. 17/106,409 Page 4 
a capacitor structure located on an upper surface of the isolation structure and comprising an insulator pattern separating a first semiconductor structure and a second semiconductor structure; wherein the insulator pattern encloses a periphery of the second semiconductor structure and wherein the first semiconductor structure encloses an outer periphery of the insulator pattern; and wherein the first semiconductor structure comprises a lightly doped portion closer to the insulator pattern and a heavily doped portionfarther from the insulator pattern, the lightly doped portion having a doping concentration lower than that of the heavily doped portion.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki et al. US 2006/0046487.	

    PNG
    media_image1.png
    437
    265
    media_image1.png
    Greyscale

Regarding claim 1, Miyazaki et al. Figs. 7A-7C [0053]-[0060] discloses a semiconductor device, comprising:
	a substrate 21 having an isolation structure 26 therein; and 
a capacitor structure located on an upper surface of the isolation structure and comprising a first semiconductor structure 27 and a second semiconductor structure 27 respectively disposed on the upper surface of the isolation structure 26 and separated by an insulator pattern; and 
wherein the first semiconductor structure 27 and the second semiconductor structure 27 have top surfaces aligned with one another Fig. 7C.
Regarding claim 10, Miyazaki et al. Figs. 7A-7C [0053]-[0060] discloses the semiconductor device of claim 1, further comprising spacers disposed on sidewalls of the first semiconductor structure and the second semiconductor structure.  



Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the relationship between the first and second semiconductor structures with the insulator pattern.
Claims 11-15 and 16-20 are allowed over the prior art of record. The statement of reasons for the indication of allowable subject matter is given on pp. 7-8 of applicant’s remarks filed on 15 June 2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/           Primary Examiner, Art Unit 2898